By the Oowrt,
Colb, J.
We are of the opinion that the circuit court erred in sustaining the motion to dismiss the appeal in this case. It appears that Berray commenced his action of trespass before a justice of the peace, for taking and carrying away ten tons of hay, laying his damage at eighty dollars. The defendant in error pleaded the general issue, and went to trial before a jury. The jury found for the defendant, and the Justice entered judgment accordingly. Thereupon, the plaintiff, Berray, made and filed his *204affidavit for an appeal, stating therein that the appeal was made in good faith and not for the purpose of delay, and further that he had a valid claim against Woodruff for more than fifty dollars, as set forth in his pleadings. The circuit court dismissed the appeal for the reason, as we suppose, that an appeal in this case was not given by Subd. 2, Section 1, Chap. 34 S. L. 1855, This statute provides that either party to a final judgment rendered by a justice of the peace, may appeal therefrom to the circuit court of the county, where the same was rendered in the following cases:
1st. When the judgment, exclusive of costs, shall exceed fifteen dollars,
2d. When the judgment, exclusive of costs, shall not exceed fifteen dollars, and the party appealing shall state in his affidavit for an appeal, in addition to the facts required to be stated in other cases, that he has a valid claim against the opposite party of more than fifty dollars, as set forth in his pleadings in the suit.
We think it was intended by this statute to give- the right of appeal in cases like the one at bar. To hold that the word judgment, in the statute, refers only to a case where there is a recovery in debt, or damages less than fifteen dollars, exclusive of costs, is giving to the statute a very limited and technical construction. The rights of the parties in this case were passed upon and determined by the judgment rendered, and Berray, in addition to the other matters required to be stated in his affidavit, set forth that he had a valid claim against the opposite party of more than fifty dollars, in compliance with the statute. An appeal being given in the case and all the requisites of the statute necessary to perfect it having been fully complied with, the appeal should have not been dismissed.
Judgment of the circuit court reversed.